Jackson, Justice.
The motion for a new trial rests upon two grounds: one,, that the verdict is not supported by the evidence; the other, that the presiding judge erred in charging the jury as follows : • “ Before you are authorized to acquit the defendant you must be satisfied from the evidence that the defendant was justified in all that he did.” The evidence is that defendant did many things, such as starting home, and holding on to the shovel which he took to the road to work with, and other things not illustrating the fight, which he was hardly justified in doing, and yet which this charge *641required him to justify before he could be acquitted of the offense of assault with intent to, murder. We think it too broad. Besides, it reverses the rule that the state must prove guilt beyond a reasonable doubt, and requires the defendant to prove that he acted justifiably, properly, in all that he did; otherwise lie could not be acquitted. Nakedly it looks like a presumption of guilt and not of innocence, and changes the burden of proof from the state to the. defendant.
The record furnishes no explanation of this charge by the context or otherwise, though we suppose that there must be some explanation if the whole charge were here. Without some considerable modification of it by other parts of the charge, it is error; and as no such modification appears, we must reverse the judgment overruling the motion for a new trial, and direct that a new trial be granted.
Judgment reversed.